         Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    TEXAS ED TECH SOLUTIONS, LLC,
         Plaintiff,
                         v.                                 Civil Action No.
    AUTHENTICA SOLUTIONS, LLC and                          1:20-cv-00151-SDG
    BRIGHTBYTES, INC.,
         Defendants.

                              OPINION AND ORDER

        This matter is before the Court on Plaintiff Texas Ed Tech Solutions, LLC’s

(Texas Ed) motion to dismiss counterclaims asserted by Defendant Authentica

Solutions, LLC (Authentica) [ECF 77]. For the following reasons, Texas Ed’s

motion is GRANTED IN PART and DENIED IN PART.

I.      BACKGROUND

        The facts alleged in Texas Ed’s Amended Complaint are more thoroughly

set forth in the Court’s September 20, 2020 Order denying a motion to dismiss filed

by Authentica and Defendant BrightBytes, Inc.1 On October 19, Authentica filed

its Answer and asserted three counterclaims against Texas Ed for (1) breach of




1     ECF 63.
         Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 2 of 14




contract, (2) money had and received, and (3) unjust enrichment.2 On November

9, Texas Ed filed the instant motion to dismiss those counterclaims.3

Authentica filed its response in opposition to Texas Ed’s motion to dismiss on

November 23; Texas Ed filed its reply on December 7.4

II.     LEGAL STANDARD

        The Court evaluates a motion to dismiss a counterclaim pursuant to Federal

Rule of Civil Procedure 12(b)(6) in the same manner as a motion to dismiss a

complaint. United States v. Zak, 481 F. Supp. 3d 1305, 1307 (N.D. Ga. 2020).

To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). A claim is facially plausible if “the plaintiff

pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). At this juncture, “all well-pleaded facts are accepted as true, and the

reasonable inferences therefrom are construed in the light most favorable to the



2     ECF 71.
3     ECF 77.
4     ECF 81; ECF 86.
          Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 3 of 14




plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011).

Although the “plausibility standard is not akin to a probability requirement at the

pleading stage,” it demands “enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of the claim.” Am. Dental Ass’n v. Cigna Corp.,

605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S. at 556).

III.     DISCUSSION

         Texas Ed seeks the dismissal of each counterclaim asserted by Authentica.

The Court addresses each in turn.

         a.     Breach of Contract (Counterclaim Count I)

         Authentica alleges Texas Ed breached the sales referral agreement

(Referral Agreement) between the parties by initiating this suit in the United States

District Court for the Western District of Texas. The Referral Agreement contains

a forum selection provision mandating that “Atlanta, GA shall be the venue for

any and all litigation arising by or under this Agreement.”5 On August 16, 2019,

Texas Ed initiated this case in the Texas court.6 On January 10, 2020, the Texas

court granted Defendants’ motion to transfer, finding the forum selection




5      ECF 16-1, at 5 § VII.
6      ECF 1.
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 4 of 14




provision valid and enforceable.7 Authentica alleges Texas Ed’s incorrect choice of

forum constituted a breach of the Referral Agreement, which caused it damages

in the form of the attorneys’ fees and litigation costs it had to expend enforcing the

forum selection provision. Texas Ed, conversely, contends Authentica’s breach

counterclaim must be dismissed pursuant to Texas’s election of remedies

doctrine.8

      The elements of a breach of contract claim are “(1) the existence of a valid

contract; (2) the plaintiff performed or tendered performance; (3) the defendant

breached the contract; and (4) the plaintiff was damaged as a result of the breach.”

Bank of Texas v. VR Elec., Inc., 276 S.W.3d 671, 677 (Tex. App. 2008). Texas Ed

invokes the election of remedies doctrine, which “is an affirmative defense that,

under certain circumstances, bars a claimant from pursuing two inconsistent

remedies” and “may constitute a bar to relief when one successfully exercises an

informed choice between two or more remedies, rights, or facts that are so

inconsistent as to constitute manifest injustice.” Stephens v. Dallas Area Rapid

Transit, 50 S.W.3d 621, 628 (Tex. App. 2001).



7   ECF 16.
8   The Court previously found that Texas law governs all substantive claims
    related to the Referral Agreement [ECF 63, at 7–10].
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 5 of 14




      The parties do not cite a case discussing whether a party may seek damages

under a breach of contract theory for its opponent filing a lawsuit in an incorrect

forum in the face of a valid forum selection clause. Texas Ed points to Tribble &

Stephens Co. v. RGM Constructors, L.P., in which the Texas Court of Appeals held

that “[t]he election of remedies doctrine precludes [defendant/counterclaim

plaintiff] from attempting to sustain a cause of action for money damages for the

breach of the venue provision.” 154 S.W.3d 639, 659 (Tex. App. 2004)

(emphasis added). In Tribble, the plaintiff/counterclaim defendant originally filed

suit in Travis County, Texas in derogation of a choice of venue clause that

mandated all suits involving the at-issue contract be resolved in Harris County,

Texas. Id. at 658. Defendant/counterclaim plaintiff filed a motion to transfer

venue, which the trial court granted. Id. Defendant/counterclaim plaintiff

subsequently    asserted   a   breach   of   contract   counterclaim    based   on

plaintiff/counterclaim defendant’s failure to sue in the correct county in

conformity with the choice of venue provision. Id. The trial court granted

plaintiff/counterclaim defendant’s motion for summary judgment on the breach

of contract claim and the Texas Court of Appeals affirmed, holding:

            [W]e decline to hold that [plaintiff/counterclaim
            defendant’s] breach of the venue provision was a
            material breach sufficient to sustain a separate cause of
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 6 of 14




             action. [Defendant/counterclaim plaintiff] does not cite,
             and we have not found, any authority to support its
             claim that a separate cause of action exists for the breach
             of this venue provision. Importantly, to the extent the
             venue     provision     was     breached,      [defendant/
             counterclaim plaintiff] sought specific performance of
             that provision by filing its motion to transfer venue, and
             the motion was granted. Therefore, [defendant/
             counterclaim plaintiff] received a remedy for any breach
             of the venue provision when the suit was transferred.
             Accordingly, the trial court did not grant [plaintiff/
             counterclaim defendant] more relief than requested
             concerning [defendant/counterclaim plaintiff’s] venue
             claim.

Id. (internal citations and punctuation omitted).

      Authentica, conversely, points to the Northern District of Texas’s decision

in Vianet Group PLC v. Tap Acquisition, Inc., which found that the plaintiff may seek

attorneys’ fees as damages in a breach of contract action premised on the

defendant’s noncompliance with a forum selection clause when it initiated a prior

case in state court. No. 3:14-cv-3601-B, 2016 WL 4368302, at *4 (N.D. Tex. Aug. 16,

2016). The Vianet court expressly limited its decision to whether a party may

recover its attorneys’ fees as damages for a breach of contract claim. Id. at *4, *7–

*9. See also In re Nalle Plastics Family Ltd. P’ship, 406 S.W.3d 168, 175 (Tex. 2013)

(“While attorney’s fees incurred in prosecuting this claim are not compensatory

damages, the fees comprising the breach-of-contract damages are. If the

underlying suit concerns a claim for attorney’s fees as an element of damages . . .
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 7 of 14




then those fees may properly be included in a judge or jury’s compensatory

damages award.”).

      Crucial to this case, the Vianet court specifically noted: “Defendants do not

raise an important predicate issue: whether, under Texas law, a damages remedy

is available to a party whose forum selection clause has been breached, but who

possibly could obtain other traditional remedies for such a breach. The Court

assumes without deciding that such a remedy is available.” Id. at *4 n.6 (citing

Phoenix Network Techs. (Europe) Ltd. v. Neon Sys., Inc., 177 S.W.3d 605, 610

(Tex. App. 2005) (“A motion to dismiss is the proper procedural mechanism for

enforcing a forum-selection clause that a party to the agreement has violated in

filing suit.”); MPVF Lexington Partners, LLC v. W/P/V/C, LLC, 148 F. Supp. 3d 1169,

1182 (D. Colo. 2015) (predicting that, under Colorado law, the Colorado Supreme

Court would permit a damages remedy to party whose forum selection clause was

breached because no other remedy was available)).

      Authentica focuses on the precise question answered in Nalle Plastics and

Vianet; i.e., whether it may properly seek its attorneys’ fees and costs as damages

for Texas Ed’s alleged breach of the forum selection clause. However, the Court

must first answer the threshold question not reached by the Vianet court;

can Authentica seek redress through a breach of contract action when it has
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 8 of 14




already sought and obtained a transfer to the correct forum? Although the Texas

Supreme Court has not yet weighed in, the Tribble decision—relying on the

election of remedies doctrine—prevents Authentica from doing so. The Court

agrees with the Tribble court’s reasoning and conclusion. Pursuant to the election

of remedies doctrine, “[r]emedies are inconsistent when one of the remedies

results from affirming the transaction and the other results from disaffirming the

transaction.” Calstar Props., L.L.C. v. City of Fort Worth, 139 S.W.3d 433, 440 (Tex.

App. 2004) (“A party is entitled to sue and seek damages on alternative theories

but is not entitled to recover on both theories; to do so is considered equivalent to

a ‘double recovery.’”). See also Fina Supply, Inc. v. Abilene Nat. Bank, 726 S.W.2d 537,

541 (Tex. 1987) (“The doctrine is designed to prevent a party who has obtained a

specific form of remedy from obtaining a different and inconsistent remedy for the

same wrong.”).

      Here, Authentica has already chosen its remedy; the Texas court enforced

the forum selection clause—pursuant to Authentica’s motion—and transferred the

case to this district. Put another way, Authentica has received specific performance

of the forum selection provision. It would be inconsistent to allow Authentica to

also pursue a breach claim premised on the same contractual provision. Therefore,

like Tribble, Authentica’s counterclaim must be dismissed. However, this Order
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 9 of 14




does not prevent Authentica from seeking its attorneys’ fees and costs—if

appropriate—at a later stage of this litigation.

      b.     Money Had and Received and Unjust Enrichment (Counterclaim
             Counts II and III)

      In Counterclaim Counts II and III, Authentica alleges Texas Ed

impermissibly sought and obtained certain sums of money that it is not entitled to

retain.9 Texas Ed argues these claims must be dismissed because (1) Authentica

did not plead them with the requisite specificity under Rule 9(b), and (2) they are

barred by the voluntary payment doctrine.

      According to Rule 9(b), “[i]n alleging fraud or mistake, a party must state

with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.

9(b)). “When the Rule 9(b) pleading standard applies, the complaint must contain




9   Under Texas law, unjust enrichment is not an independent cause of action;
    instead, it is “a theory of liability that a plaintiff can pursue through several
    equitable causes of action, including money had and received.” Metro. Life Ins.
    Co. v. Battle, No. 3:16-cv-2524-D, 2018 WL 3438913, at *2 (N.D. Tex. July 17,
    2018) (collecting cases); Hancock v. Chicago Title Ins. Co., 635 F. Supp. 2d 539,
    560 (N.D. Tex. 2009) (stating that, although “the Supreme Court of Texas and
    other courts still occasionally refer to an ‘unjust enrichment claim’ . . . [t]hese
    opinions do not [ ] characterize unjust enrichment as a separate cause of action
    from money had and received; they consider it to be a general theory of
    recovery for an equitable action seeking restitution.”). At this stage, the Court
    will address both claims cumulatively without addressing the ultimate
    validity of the unjust enrichment claim as a stand-alone tort.
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 10 of 14




factual allegations stating the time, place, and contents of the false representations,

as well as the identity of the person making the misrepresentation and what that

person obtained thereby.” Matter of Life Partners Holdings, Inc., 926 F.3d 103, 117

(5th Cir. 2019) (“In other words, to properly allege fraud under Rule 9(b), the

plaintiff must plead the who, what, when, where, and why as to the fraudulent

conduct.”). “Rule 9(b) is an exception to the liberal federal court pleading

requirements embodied in Rule 8(a)”; thus its “stringent pleading requirements

should not be extended to causes of actions not enumerated therein.” Am. Realty

Tr., Inc. v. Hamilton Lane Advisors, Inc., 115 F. App’x 662, 668 (5th Cir. 2004).

      Here, Authentica’s counterclaims are not premised on allegations or

theories of fraud. To the contrary, “[a] cause of action for money had and received

is not premised on wrongdoing, but looks only to the justice of the case and

inquires whether the defendant has received money which rightfully belongs to

another.” Plains Expl. & Prod. Co. v. Torch Energy Advisors Inc., 473 S.W.3d 296, 302

(Tex. 2015) (“To prove a claim for money had and received, a plaintiff must show

that a defendant holds money which in equity and good conscience belongs to

him.”). Texas Ed does not point to a single case applying the heightened

requirements of Rule 9(b) to such claims. In fact, at least one Texas federal court

has expressly rejected this precise argument. Merrill Lynch, Pierce, Fenner & Smith,
         Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 11 of 14




P.C. v. Greystone Servicing Corp., No. 3:06-cv-0575-P, 2007 WL 2729935, at *14

(N.D. Tex. Sept. 18, 2007). Although Authentica uses the word “mistake” in

pleadings its counterclaims—i.e., “Authentica employees mistakenly paid some of

the Texas Ed invoices submitted for the Second Contract to the detriment of

Authentica”10—the Court does not believe it carries talismanic legal significance.

Put another way, Authentica’s colloquial use of the word “mistake” does not

automatically transmute these claims into fraud-based causes of action. Therefore,

the Court finds Rule 9(b) does not apply. Since Authentica must only satisfy the

more liberal pleading requirements of Rule 8(a)—which Texas Ed does not

contend that Authentica has failed to satisfy—the motion to dismiss is denied as

to this issue.

        Second, Texas Ed argues Authentica’s counterclaims are barred based on

the     common      law     voluntary   payment   doctrine.   Under     this   rule,

“[m]oney voluntarily paid on a claim of right, with full knowledge of all the facts,

in the absence of fraud, deception, duress, or compulsion, cannot be recovered

back merely because the party at the time of payment was ignorant of or mistook

the law as to his liability.” BMG Direct Mktg., Inc. v. Peake, 178 S.W.3d 763, 768




10    ECF 71, at 47 ¶ 66.
        Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 12 of 14




(Tex. 2005). The rule constitutes an affirmative defense to unjust enrichment and

restitution-based claims. Miga v. Jensen, 299 S.W.3d 98, 103 (Tex. 2009). Put another

way, “[t]he voluntary payment rule precludes a party from paying out his money,

leading the other party to act as though the matter were closed, and then be in the

position to change his mind and invoke the aid of the courts to get it back.” Id.

(punctuation omitted). As noted by the Texas Supreme Court, the doctrine

“has diminished in scope, as the rule’s equitable policy concerns have been

addressed through statutory or other legal remedies.” Id. (noting the Texas

Supreme Court had only affirmatively applied the doctrine in two cases during

the previous 40 years).

       Here, the crux of Authentica’s counterclaims is its allegation that it

mistakenly paid to Texas Ed money on invoices to which the latter was not

entitled. Authentica does not argue the payments were involuntary; rather, it

alleges it “was unaware of several key facts about the payments that Texas Ed

alleged it was owed.”11 Although these payments could certainly fall within the

ambit of those barred by the voluntary payment doctrine, the Court believes such

a finding is inappropriate at this preliminary stage. As stated, the rule is an




11   ECF 71, at 45 ¶ 57.
       Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 13 of 14




affirmative defense. Texas Ed will bear the ultimate burden of proving its

applicability. The key inquiry of “whether or not a consumer had full knowledge

of all the facts in any given case will depend upon the specific circumstances

presented” and “may require balancing competing interests depending upon the

parties’ circumstances.” BMG, 178 S.W.3d at 776. See also Williams v. Lakeview Loan

Servicing LLC, No. 4:20-cv-01900, 2020 WL 7632257, at *5 (S.D. Tex. Dec. 22, 2020)

(“[A]s a defensive matter, [the voluntary payment] doctrine involves factual issues

that are inappropriate for resolution in a Rule 12(b)(6) context.”).

      In sum, the Court believes this is a fact intensive inquiry the parties should

have the opportunity to develop during discovery. Therefore, Texas Ed is not

entitled to dismissal at this stage; however, it may—if appropriate—reassert its

argument on a motion for summary judgment.
      Case 1:20-cv-00151-SDG Document 98 Filed 04/01/21 Page 14 of 14




IV.   CONCLUSION

      Texas Ed’s motion to dismiss [ECF 77] is GRANTED IN PART and

DENIED IN PART. Counterclaim Count I is DISMISSED. Authentica may

proceed with Counterclaim Counts II and III.

      SO ORDERED this the 1st day of April 2021.


                                                     Steven D. Grimberg
                                               United States District Court Judge
